PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,246,559
Issue Date: January 26, 2016
Application No. 14/510,883
Filing Date: October 9, 2014
Attorney Docket No.: ANCO-159CP2	

:
:
:           DECISION ON PETITION
:    
:


This is a decision on the renewed petition under 37 CFR 1.55(f), filed December 22, 2020, to accept a submission of a certified copy of a foreign application, by way of a Certificate of Correction.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with the all of the above requirements.  Accordingly, the petition is GRANTED.

The Office acknowledges receipt of the certified copy of Italian Application No. 2010A000714 received on October 28, 2019. 

This application is being referred to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

Since the correspondence address of record differs from the address provided in the present petition, a one-time courtesy copy of this decision is being mailed to the address given in the petition.

Any questions concerning this decision may be directed to undersigned at (571) 272-3226.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                      
cc:	Wade A. Whisenant
	Fogg & Powers LLC
	4600 W 77th Street, Suite 305
	Minneapolis, MN